Citation Nr: 0700552	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-03 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cataracts, claimed 
as impaired eyesight.

2.  Entitlement to service connection for coronary artery 
disease, claimed as impaired breathing.

3.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for tooth extraction.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty with the Philippine Scouts 
from May 1946 to May 1949.  He also had recognized Guerrilla 
service from March 18, 1945 to June 9, 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manilla, Republic of Philippines.  The RO, in pertinent part, 
denied the benefits sought on appeal.

The claims of entitlement to service connection for coronary 
artery disease, PTB, and bronchitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Cataracts are not related to the veteran's period of 
active duty service.

3.  There is no evidence of dental trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for cataracts, claimed as impaired eyesight, are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 3.303 (2006).


2.  The criteria for entitlement to service connection for 
tooth extraction have not been met.  38 U.S.C.A. §§ 1712, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an August 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claims.  The veteran was 
provided notice in accordance with the consolidated appeal in 
Dingess/Hartman in March 2006 and May 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel records and post-service medical 
records.  The Board notes that the only available service 
medical record is a June 1945 examination.  The National 
Personnel Records Center (NPRC) confirmed in August 2003 that 
the veteran's record was fire related and thus, there were no 
additional service medical records available.  The RO made a 
formal finding on the unavailability of the veteran's service 
medical records in March 2004.  Thereafter, in March 2004, 
the RO contacted the veteran and requested that he submit any 
service medical records he may have in his possession.  The 
veteran responded in March 2004 that he did not have any 
service medical records in his possession.  

Communications from Veterans Memorial Medical Center in 
February 2004 indicate the veteran was not hospitalized in 
their medical center.  The veteran informed the RO that 
records from his periods of hospitalization at Aleosan 
District Hospital and Western Visayas Medical Center were 
unavailable because they were already disposed of or burned.

The Board further notes that additional medical evidence from 
Iloilo Doctors' Hospital, Dr. MBF, and West Visayas State 
University Medical Center was received after the July 2005 
supplemental statement of the case (SSOC) was furnished to 
the veteran.  It does not appear that an additional SSOC was 
issued.  The purpose of an SSOC is to inform the appellant of 
any material changes in, or additions to, the information 
included in the SOC or any prior SSOC.  38 C.F.R. § 19.31(b).  
A remand is not necessary to furnish an SSOC, as the evidence 
is
not material to the claims being disposed of in the instant 
decision.  38 C.F.R. § 19.31(a).



As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).
	
I.  Cataracts

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, the 
veteran's service personnel records, and post service medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he is entitled to service 
connection for impaired eyesight. Specifically, he contends 
that since he had to "stay in the open to be alert all the 
time," the exposure led to his eye problems.  After careful 
consideration of all procurable and assembled data, the Board 
finds that service connection for cataracts is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

As noted previously, most of the veteran's service medical 
records are not on file and were apparently destroyed in a 
fire at the NPRC in St. Louis, Missouri, in 1973.  The United 
States Court of Appeals for Veteran's Claims (Court) has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.   See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The only service medical record available is a June 1945 
examination.  The veteran's eyesight was 20/20 bilaterally.  
There was no indication that the veteran had impaired 
eyesight.  The Philippine Army Enlistment Record noted the 
veteran's physical condition upon discharge was "very 
good."  

While the veteran asserts that he treated shortly after 
service with a doctor specializing in herbal remedies, the 
first indication of impaired eyesight is in 2003, some 54 
years after the veteran's discharge from active duty service.  
Records from September 2003 showed the veteran complained of 
bilateral tearing of the eyes.  He was diagnosed with 
bilateral nasolacrimal duct obstruction and mature cataracts.  
There was no indication that this condition was related to 
the veteran's active duty service.  A February 2004 treatment 
record from Veterans Memorial Medical Center simply notes the 
existence of senile cataracts.

It appears there is a 54-year evidentiary gap in this case 
between the veteran's active service and the earliest medical 
evidence of bilateral cataracts.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
Cf. Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  
 
The lack of any objective evidence of cataracts or impaired 
eyesight between the period of active military service and 
the diagnosis in 2003 is itself evidence which tends to show 
that bilateral cataracts did not have their onset in service 
or for many years thereafter.  Moreover, the diagnosis of 
senile cataracts tends to suggest that the disorder is 
related to age.  There is no medical evidence suggesting a 
link between his cataracts and service.

The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i).  The regulations further 
provide, in pertinent part, that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:  (A) Contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the veteran suffered an event, injury, or 
disease in service; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i).  

Because the requirements in subsections (B) or (C) are not 
met with regard to the claim for service connection for 
impaired eyesight, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

While the veteran contends that cataracts, claimed as 
impaired eyesight, have been present since his period of 
active military service and related thereto, his statements 
do not constitute competent evidence of a medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II. Dental Claim

The veteran contends that he is entitled to service 
connection for tooth extraction.  Specifically, he asserts 
that he suffered from a tooth ache in service.  The Board has 
reviewed all the evidence set forth previously and finds that 
service connection for tooth extraction is not warranted.  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. 
§§ 3.381, 17.161.  

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b) 

Applying the above criteria to the facts in this case, the 
Board finds that there is no basis for compensation for any 
dental disorder since both the regulations clearly provide 
that replaceable missing teeth are not disabling conditions 
and may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment if certain criteria are met. 
38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

In the present case, the veteran has not alleged any dental 
trauma in service, simply that he experienced tooth aches.  
The available June 1945 examination shows the veteran's mouth 
and gums were normal. There was no indication that any teeth 
were missing.  The Philippine Army Enlistment Record noted 
the veteran's physical condition upon discharge was "very 
good."  Post-service medical records from Veterans Memorial 
Medical Center dated between 1990 and 1993, indicate the 
veteran had multiple dental caries, heavy calculary deposits, 
root residuals at #26 and #28, and periodontoses at #13.

As the veteran does not have one of the dental disorders 
listed under 38 C.F.R. § 4.150, there is no basis for an 
award of compensation based on the veteran's claim of loss of 
teeth.  There is no evidence the veteran had maxillary dental 
loss due to trauma in service, nor was the veteran a prisoner 
of war.  

Nevertheless, the Board will determine whether the veteran 
has met the requirements for entitlement to service 
connection for a dental disorder, for purposes of receiving 
VA outpatient treatment and services.  See 38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.  The classes of 
eligibility for dental treatment are set forth in 38 C.F.R. § 
17.161.  See 38 U.S.C. § 1712.  Only three of those classes 
are potentially applicable in this case, which are analyzed 
below.  

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, as discussed above, the 
veteran does not have a dental disability subject to 
compensable service connection, as set forth under 38 C.F.R. 
§ 4.150.  As such, the veteran does not satisfy Class I 
criteria.  38 C.F.R. § 17.161(a).
 
With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Restrictions include one-time treatment and 
timely application after service, usually within 90 days.  
Additionally, the certificate of discharge or release must 
not certify that the veteran was provided a complete dental 
examination within 90 days prior to discharge or release and 
all appropriate dental treatment indicated by the 
examination.  In the 
present case, the veteran has not been previously awarded 
service connection for purposes of receiving VA outpatient 
dental treatment. Thus, he does not meet the Class II 
criteria.  38 C.F.R. § 17.161(b); see 38 U.S.C.A. 
§ 1712(a)(1)(B).  

Finally, under Class II (a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C). 
The veteran has not alleged that he suffered dental trauma in 
service, nor does the evidence indicate such.  As such, the 
veteran does not meet the Class II (a) criteria for service 
connection for a noncompensable dental condition which 
resulted from combat wounds or other service trauma.  
38 C.F.R. § 17.161(c); see 38 U.S.C.A. § 1712(a)(1)(B).  

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for tooth 
extraction.  The veteran's claim for tooth extraction does 
not fall under the categories of compensable dental 
conditions set forth in 38 C.F.R. § 4.150, and the veteran 
does not meet the requirements under 38 C.F.R. § 17.161 for 
service connection for the limited purpose of receiving VA 
treatment.  As such the claim is denied. 


ORDER

Entitlement to service connection for cataracts, claimed as 
impaired eyesight, is denied.

Entitlement to service connection for tooth extraction is 
denied.


REMAND

The veteran has also filed claims of entitlement to service 
connection for coronary artery disease, pulmonary 
tuberculosis, and bronchitis.  A preliminary review of the 
record discloses that the matters are not ready for appellate 
disposition.

In this regard, the veteran submitted additional evidence in 
support of the aforementioned claims after the July 2005 SSOC 
was issued and prior to certification of the veteran's claims 
to the Board in May 2006.  Specifically, he submitted private 
medical records from Iloilo Doctors' Hospital, a July 2005 
treatment note from Dr. MBF, and a September 2005 medical 
certificate from West Visayas State University.  It does not 
appear that an additional SSOC was issued.  

The agency of original jurisdiction (AOJ) will furnish the 
veteran an SSOC if additional pertinent evidence is received 
after the most recent SSOC has been issued and before the 
appeal is certified to the Board and the appellate record is 
transferred to the Board.  38 C.F.R. § 19.31(b)(1).  In the 
instant case, a remand is necessary in order for the RO to 
furnish an SSOC to the veteran, as the evidence is pertinent 
to the claims of entitlement to service connection for 
coronary artery disease, pulmonary tuberculosis, and 
bronchitis  38 C.F.R. §  19.31(a), (b)(1).

Accordingly, the case is REMANDED for the following action:

The RO should review the record to 
include the evidence submitted since the 
July 2005 SSOC.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


